Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mikhael Mikhalev on May 13, 2022.

Claims
The following changes are made to the set of claims filed January 18, 2022.  The claims have been amended as follows:

42. (Currently Amended) An ear cover assembly comprising:
two ear covers, each ear cover having a rotatable mounting located in a mounting position offset from [[the]]a center of the respective ear cover; 
a resilient frame comprising a right end portion, a central portion, and a left end portion, 
	each of the right end portion and the left end portion being configured to attach to a respective one of the ear covers via the respective rotatable mounting, 
	the central portion being configured to orient the right end portion and the left end portion to hold the ear covers opposite one another for placement in use to cover a wearer's ears, and to support an assembly for positioning in front of [[a]]the wearer's face, 
	the resilient frame being configured to apply clamping force to urge the ear covers inwardly to hold the assembly in place on the wearer’s head; 
	each rotatable mounting being configured to limit relative movement between the respective frame end portion and respective one of the ear covers in a direction perpendicular to a main axis of rotation of the rotatable mounting, and
the relative geometry of the frame and each rotatable mounting being configured to provide a twisting force to distribute the clamping force over the respective one of the ear covers to compensate for the offset mounting position, wherein the twisting force is provided by the frame resilience, and angular orientation of the left end portion and the right end portion within the respective rotatable mounting[[s]] causing twist in the frame when worn to provide the twisting force,
wherein each respective rotatable mounting is shaped to hold the respective left end portion and right end portion such that for any rotational orientation the respective left end portion and right end portion retained within the rotatable mounting is angled relative to the center of the respective ear cover such that [[the]]a most central part of the respective left end portion and right end portion is angled outwardly of center of the respective ear cover relative to [[the]]a least central part of the respective left end portion and right end portion retained within the rotatable mounting to thereby cause the twisting force when worn.

43. (Currently Amended) The ear cover assembly as claimed in claim 42, wherein the relative geometry of the frame and rotatable mountings being configured to alter the clamping force applied by the frame based on the rotational position of the frame.

48. (Currently Amended) The ear cover assembly as claimed in claim 43, wherein each rotatable mounting is oriented such that the plane of rotation is angled relative to a plane through ear contacting surfaces of the respective ear cover and includes a channel for receiving the respective left end portion and right end portion, the channel being offset from the main axis of rotation of the mounting in a direction toward the center of the respective ear coverthe right end portion are configured to engage with one or more surfaces within the channel, the surfaces within the channel being configured such that in a rotational position where the channel is substantially perpendicular to a meridian line though the center of the respective ear cover, the surfaces cause longitudinal twisting of the respective end portion to cause the twisting force when worn, and in a rotation position where the channel is substantially parallel to the meridian line through the center of the respective ear cover, the surfaces cause longitudinal flexing of the respective left end portion and right end portion due to the angle of the channel relative to the plane through ear contacting surfaces of the respective ear cover to provide the twisting force when worn, and wherein the rotatable mounting for each ear cover comprises a rotational mounting socket in a fixed position in the upper portion of the ear cover, and one or more rotational assembly components to be received in the socket to form a rotational plug including the channel, and wherein the socket is oriented such that the plane of rotation of the rotational plug is angled relative to a plane through ear contacting surfaces of the respective ear cover.

49. (Currently Amended) The ear cover assembly as claimed in claim 42, wherein the frame comprises a resilient skeleton spanning the right end portion, the central portion and the left end portion of the frame and providing resilience to apply the clamping force.

55. (Currently Amended) The ear cover assembly as claimed in claim 42, wherein the ear covers are ear muffs style ear protectors configured to provide hearing protection for the wearer,
wherein each ear protector comprises an inner sound insulating portion adapted to rest against and substantially or entirely cover the outer ear of [[a]]the wearer; and
an outer shell made of rigid material and attached to the inner insulating portion, 
wherein the rotatable mounting is attached to the outer shell of the ear protectors.

62. (Currently Amended) An ear cover assembly comprising:
two headphone ear covers, each ear cover having a rotatable mounting;
a resilient frame comprising a right end portion, a central portion, and a left end portion,
	each of the right end portion and the left end portion being configured to attach to a respective one of the ear covers via [[the]]its rotatable mounting,
	the central portion being configured to orient the right end portion and the left end portion to hold the ear covers opposite one another for placement in use to cover a wearer's ears, and to optionally support an assembly for positioning in front of [[a]]the wearer's face,
	the resilient frame being configured to apply clamping force to urge the ear covers inwardly to hold the assembly in place on the wearer’s head;
each rotatable mounting being configured to limit relative movement between the respective frame end portion and respective one of the ear covers in a direction perpendicular to a main axis of rotation of the rotatable mounting, and
the relative geometry of the frame and the rotatable mounting being configured to alter the clamping force applied by the frame based on the rotational position of the frame,
wherein an angular orientation of the left end portion and the right end portion within the respective rotatable mounting[[s]] causes twist in the frame when worn,
wherein each respective rotatable mounting is shaped to hold the respective left end portion and right end portion such that for any rotational orientation the respective left end portion and right end portion retained within the rotatable mounting is angled relative to [[the]]a center of the respective ear cover such that [[the]]a most central part of the respective left end portion and right end portion is angled outwardly of the center of the respective ear cover relative to [[the]]a least central part of the respective left end portion and right end portion retained within the rotatable mounting to thereby cause the twist, and each rotatable mounting's respective plane of rotation of is angled relative to a plane through ear contacting surfaces of the respective ear cover to cause variation in degree of twist of the respective left end portion and right end portion retained within the rotatable mounting with varying rotational position of the frame to cause variation in the clamping force based on the rotational position of the frame.

63. (Currently Amended) An ear cover assembly comprising:
one ear cover having a rotatable mounting;
a head contacting support having a rotatable mounting; and
a resilient frame comprising a right end portion, a central portion, and a left end portion,
	each of the right end portion and the left end portion being configured to attach to one of the ear cover via its rotatable mounting or the head contacting support via its rotatable mounting,
	the central portion being configured to orient the right end portion and the left end portion to hold the ear cover and the head contacting support substantially opposite one another for placement in use with the ear covering one of [[the]]a wearer’s ears and with the head contacting support against the wearer’s head near their other ear, and to support an assembly for positioning in front of [[a]]the wearer’s face,
	the resilient frame being configured to apply clamping force to urge the ear cover and the head contacting support inwardly to hold the assembly in place on the wearer’s head;
each rotatable mounting being configured to limit relative movement between the respective frame end portion and the ear cover [[and]]or the head contacting support in a direction perpendicular to a main axis of rotation of the rotatable mounting, and 
the relative geometry of the frame and rotatable mounting being configured to alter the clamping force applied by the frame based on the rotational position of the frame,
wherein an angular orientation of the left end portion and the right end portion within the rotatable mounting[[s]] cases twist in the frame when worn,
wherein each rotatable mounting is shaped to hold the respective left end portion and right end portion such that for any rotational orientation the respective left end portion and right end portion retained within the rotatable mounting is angled relative to [[the]]a center of the respective ear cover or head contacting support such that [[the]]a most central part of the respective left end portion and right end portion is angled outwardly of center of the repective ear cover or the head contacting relative to [[the]]a least central part of the respective left end portion and right end portion retained within the rotatable mounting to thereby cause the twist, and each rotatable mounting’s respective plane of rotation [[of]] is angled relative to a plane through ear contacting surfaces of the respective ear cover or head contacting support to cause variation in degree of twist of the respective left end portion and right end portion retained within the rotatable mounting with varying rotational position of the frame to cause variation in the clamping force based on the rotational position of the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732